Haselton,. J.
This is an appeal from the decree of the probate court distributing the estate of George W. Hall, deceased. In county court it was heard with the appeal of Martha M. Hall, from the same decree, and the question raised and decided in her appeal is the sole question raised herein. This case was not in this Court argued on the part of the appellant, the excepting party. For the reasons given in the opinion in the case of Martha M. Hall, Apt. v. George W. Hall’s Estate, ante, p 259, the

Judgment of the county court herein is affirmed. Let the 3'esult be certified to the probate court.